Citation Nr: 9902561	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-06 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the knees, currently evaluated with a separate 10 
percent rating for each knee.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served honorably on active duty from January 1968 
to January 1993, and he also served on active duty for a 
prior period of 2 years and 1 month for which the exact dates 
cannot be verified from the record.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a June 1993 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for degenerative joint disease of the knees.  
Pursuant to a June 1998 rating decision of the St. Petersburg 
RO, separate evaluations of 10 percent disabling were granted 
for each knee.  

The Board notes that a travel board hearing was scheduled for 
the veteran in September 1996, in accordance with his 
request.  However, it is apparent from the record that the 
veteran failed to report for that hearing, and the reasons 
therefor have not been indicated.  The Board has construed 
the veterans failure to appear as a withdrawal of his 
request for a travel board hearing, in accordance with 
38 C.F.R. § 20.704 (d)(1998), and therefore, no further 
action is required in this regard.  

Pursuant to a November 1996 Remand by the Board, the veteran 
was afforded two additional VA knee examinations.  The Board 
finds that the required evidentiary development has been 
completed, and therefore, adjudication may proceed in this 
appeal.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1997).  The Court of Veterans Appeals (Court) 
has held that the Board does not have jurisdiction to assign 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
However, in July 1996, the Court held that § 3.321(b)(1) does 
not preclude the Board from concluding, on its own, that a 
claim does not meet the criteria for submission pursuant to 
the regulation.  Bagwell v. Brown, 9 Vet.App. 337 (1996).  
The Court has also held that the Board must only address 
referral under § 3.321(b)(1) when exceptional or unusual 
circumstances are present.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these holdings in mind, the Board finds no basis for action 
on the question of assignment of an extraschedular rating.


FINDINGS OF FACT

1.  At the time of the most recent VA examination, range of 
motion in the veterans left knee was from zero degrees of 
extension to 120 degrees of flexion, with no swelling, 
instability, or other deformities.  

2.  At the time of the most recent VA examination, range of 
motion in the veterans right knee was from zero degrees of 
extension to 126 degrees of flexion, with no swelling, 
instability, or other deformities.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for degenerative 
arthritis in either the right knee or the left knee.  
38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003, 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.


Medical Evidence

Service medical records show that in March 1986, the veteran 
was assessed with osteoarthritis in the left knee, following 
his complaints of pain secondary to running.  It was noted 
that examination of the left knee showed spur formation along 
the lateral articular plate of the patella and along the 
superior aspect of the patella.  In October 1986, he was 
diagnosed with degenerative joint disease, bilateral, both 
knees; following his complaints of pain and swelling upon 
running.  The veteran was also placed on temporary profile 
for osteoarthritis in the left knee and chronic knee pain.  

In June 1991, the veteran sought treatment for pain in the 
left knee and the right knee.  He noted a recent increase in 
pain after bowling two games, as well as increased swelling 
and knee pain with less than 1 mile of walking and bicycling.  
On physical examination, the Lachmans, drawer, click, and 
valgus and varus stress tests were all negative.  An 
impression of probable arthritis versus chronic bursitis was 
given.  

The report of a July 1991 bilateral knee x-ray shows findings 
of mild degenerative joint disease with osteophyte spurring 
of the left retropatellar area and bilateral medial tibial 
plateau.  The report of an August 1991 orthopedic 
consultation shows that physical findings included negative 
Lachmans and negative McMurrays.  An assessment of 
degenerative joint disease, both knees, was given.  
Thereafter, the veteran was placed on permanent profile with 
no running, jumping, marching, or prolonged standing.  

The report of the veterans October 1992 separation 
examination shows that examination of both knees was positive 
for grinding, with no swelling or tenderness.  

Following his discharge, the veteran underwent a VA general 
medical examination which was conducted in April 1993.  At 
this time, he reported a history of arthritis in the knees 
with loss of cartilage.  He also complained of pain in the 
knees which was aggravated by bicycling or walking too much.  

The examination report shows that on evaluation of the 
musculo-skeletal system, there was slight fluid in the right 
knee.  Although it was noted that x-rays were ordered, an x-
ray report from this date has not been associated with claims 
folder.  

Pursuant to a June 1993 rating action, service connection was 
granted for degenerative arthritis of the knees (x-ray 
findings only).  It was noted that degenerative joint disease 
of the knees was seen on x-rays taken in 1991, during the 
veterans period of active service.  At the present time, 
separate 10 percent evaluations are in effect for 
degenerative arthritis in the left knee and in the right 
knee.  

In his substantive appeal (VA Form 9) which was received in 
October 1993, the veteran indicated that his knee condition 
is permanent and renders him almost completely unemployable.  
He reported that he cannot seek any employment which requires 
him to remain on his feet more than 40-45 minutes, and he 
cannot do heavy lifting or right a bicycle without his knees 
swelling up.  

In June 1994, the veteran was afforded a personal hearing 
before a hearing officer at the St. Petersburg RO.  He 
testified that at the time of his last 3 in-service physical 
evaluations, he was unable to do the Army physical fitness 
test, and he could only do limited exercises with no running 
or bicycling.  According to the veteran, he was assessed as 
having degenerative joint disease in both knees, and from 
that time, he was placed on a permanent profile with no 
running, jumping, marching, or prolonged standing.  He stated 
that he was incapacitated a lot more than 10 percent 
disabling because of the degenerative bone loss and the 
cartilage that would never grow back.  He attributed this 
problem to the exercises during his 27 years in the military.  

The veteran indicated that his knees hurt when he crawled on 
them, and he could not put any weight on his knees when he 
crawls.  He also stated that he can bend his knees and 
straighten them out, and he never had any cartilage removed.  
According to the veteran, his doctors had told him that there 
was very little cartilage left in the knees, which was what 
caused the swelling on running and walking.  He described his 
basic symptoms as swelling, pain, and looseness in the joint.  
He stated that knee has never slipped out or given way on him 
as yet.  The veteran also testified that in his part-time 
work as a locksmith, he does a lot of riding and a lot of 
time hes sitting, but he didnt even attempt to seek 
employment of a service nature, because he just couldnt do 
it.  

In May 1997, the veteran was afforded a VA joints 
examination.  At this time, he indicated that knee pain had 
its onset in 1986-87, about the time that he was making 5-10 
mile hikes with heavy equipment on his shoulders.  He 
complained that he could not walk without stopping every 15 
minutes or so because of pain and stiffness in his knee.  He 
stated that he gets relief by taking 2 Advil which last for 
about six hours.  He also described swelling and popping in 
his knees, and pain and stiffness which was the limiting 
factor to his walking.  It was also noted that he realizes 
that his weight (203 lbs.) is a problem.  

On objective examination, range of motion of the right knee 
was from zero to 90 degrees, and range of motion of the left 
knee was from zero to 100 degrees.  It was noted that the 
limit was not pain under the circumstances of an examination 
but tightness.  The report also indicates that pain comes 
only if he crawls on his knees or if he is on his feet for 
more than 15 minutes.  It was further noted that an April 
1993 x-ray of the right knee was reported to be normal, and 
an April 1993 x-ray of the left knee was reported as showing 
early degenerative joint disease.  

On examination, there was crepitation both audible and 
palpable as he flexed and extended both knees; all ligaments 
tested intact.  There was no evidence of fluid in the knee 
joints.  With regard to specific evaluation information, 
there was no swelling, deformity, or other impairment of the 
knees.  The examiner provided a diagnosis of degenerative 
joint disease of both knees.  Although it was indicated that 
x-rays of the knees were ordered on the date of the 
examination, the x-ray reports have not been associated with 
the claims folder.  

The record indicates that in January 1998, the RO requested 
copies of the veterans outpatient treatment records from the 
Fort Myers VA facility from the period of June 1, 1994, to 
the present date.  The Fort Myers Outpatient Clinic responded 
that the veterans only appointments were for compensation 
and pension examinations.  

In May 1998, the veteran was afforded a VA joints examination 
for compensation and pension purposes.  At this time, the 
veteran stated that he started developing bilateral knee pain 
sometime in the mid to late 1980s.  He denied any specific 
injury to his knees but reported progressive worsening.  He 
indicated that he felt that at the time, they were doing a 
lot of marching and carrying heavy equipment on his 
shoulders, and this was the cause of his pain.  He stated 
that since his discharge, he had been working as a locksmith 
to try and take some of the pain off his legs.  He also 
described almost constant pain in his knees, with more severe 
pain in the left knee.  On a scale of 1-10, he indicated that 
the pain in his left knee was about a 7 and the pain in his 
right knee was about a 2.  He complained of swelling, and 
noted that by the end of the day both knees will swell with 
the left being more severe.  

With regard to treatment, it was noted that he took over-the-
counter Advil or Aleve, which would usually relieve 75 to 80 
percent of the pain.  He denied any side effects to the 
medication and reported that the frequency of use depended on 
the response, but that he may take them several times a day.  
As far as flare-ups, the veteran stated that if he is on his 
feet for more than 30-45 minutes, the pain will become more 
severe, occasionally a 10 on a scale of 1-10.  The pain will 
subside after he sits down for awhile to rest.  

The report shows that at the present time, he was using no 
crutches, braces, or canes and he had not had any surgery.  
He stated that he was a drill sergeant for 10 years in the 
army, which compounded the wear and tear on his knees.  He 
further stated that with his employment as a locksmith, there 
was not a lot of wear and tear on his knees because he is 
able to sit down.  He has to drive a lot to various jobs, and 
the knees were not too incapacitating at this time.  

On physical examination, there were no deformities and there 
was no swelling in the left knee.  Flexion was to 120 degrees 
in the left knee and extension was zero degrees.  The right 
knee also was not swollen, and there was no deformity.  Range 
of motion in the right knee was from zero degrees of 
extension to 126 degrees of flexion.  There was no loose 
motion and no instability of the knees at this time.  The 
examiner noted that range of motion was with consideration of 
pain, weakness, fatigue, incoordination, and alteration by 
repetition; it was further noted that flare-ups occurred if 
the veteran was on his feet more than 30 minutes at a time.  

On chart review, the examiner indicated that previous x-rays 
(from approximately one year before) showed the right knee to 
be normal and evidence of degenerative joint disease in the 
left knee.  The report shows a diagnosis of degenerative 
arthritis, bilateral knee.  The examiner remarked that the 
examination of May 1997 seemed to indicate that there was 
arthritis in the right knee, as the diagnoses at that time 
did indeed say degenerative joint disease in both knees.  

The report of right and left knee x-rays, taken in May 1998, 
shows an impression of degenerative joint disease 
characterized by minimal cortical irregularities and the 
scalloping of the tibial plateau bilaterally.  

Pursuant to a June 1998 rating action, separate evaluations 
of 10 percent disabling were assigned for the arthritis in 
the right knee and in the left knee.  


Analysis

Disability evaluations are determined by comparing the 
veterans present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veterans entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

Each of the veterans knees has been assigned a separate 
evaluation of 10 percent disabling under Diagnostic Code 
5003, which pertains to degenerative arthritis.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joints or joint involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  

Diagnostic Code 5260 pertains to limitation of flexion of the 
leg, and under this code, a compensable evaluation requires 
evidence that flexion is limited to 45 degrees or less.  
Diagnostic Code 5261 pertains to limitation of extension of 
the leg, and under the criteria in this code, a compensable 
evaluation requires evidence that extension is limited to 10 
degrees or more.  38 C.F.R. § 4.71(a), Diagnostic Codes 5260 
and 5261 (1998).  As the most recent VA examination showed 
that range of motion in the veterans left knee was from zero 
degrees of extension to 120 degrees of flexion and range of 
motion in the right knee was from zero degrees of extension 
to 126 degrees of flexion, the objective evidence does not 
show that the veterans knee disabilities are productive of 
limitation of motion which is compensable under the 
appropriate diagnostic codes.  Thus, Diagnostic Codes 5261 
and 5260 do not provide a basis for assignment of an 
evaluation in excess of 10 percent disabling for degenerative 
arthritis in either the right knee or the left knee.  

As the limitation of motion of the joints involved in 
noncompensable under the appropriate diagnostic codes, the 
Board has considered the additional criteria provided by 
Diagnostic Code 5003.  However, the minimum evaluation of 10 
percent has already been assigned for each knee in the 
absence of a compensable degree of limitation of motion.  
Thus, a higher evaluation is not warranted for the veterans 
knee disabilities under Diagnostic Code 5003.  

With regard to the provisions of 38 C.F.R. §§ 4.40, 4.59, and 
the holding in DeLuca, supra, the VA examiner specifically 
noted that pain, weakness, fatigue, incoordination, and 
alteration by repetition were considered when completing the 
range of motion studies.  The Board notes that even with 
consideration of these factors limitation of motion is not 
shown to a compensable degree under Diagnostic Codes 5260 and 
5261.  The veteran has indicated that flare-ups occur when he 
is on his feet more than 30 minutes at a time, with more 
severe symptoms in the left knee, and he also reported that 
the knee pain was controlled to a degree of  75-80 percent 
with use of over-the-counter medications.  On the date of 
examination, there was no swelling and no deformity in either 
knee.  In light of the objective findings and the veterans 
subjective assertions, the Board is of the opinion that the 
available evidence is not suggestive of functional loss in 
either knee which is of such a degree as to warrant higher 
evaluations.  

Furthermore, the Board finds no basis for application of a 
separate disability evaluation under Diagnostic Code 5257, as 
there is no objective evidence of instability or subluxation 
in either knee either at the present time or by history.  

In the Boards view, the degenerative arthritis in the 
veterans right knee and his left knee is currently evaluated 
with the highest disability evaluation which is warranted 
under the appropriate diagnostic criteria, and the objective 
evidence does not support the assignment of an evaluation in 
excess of 10 percent disabling for either knee.  For these 
reasons, the Board finds the preponderance of the evidence 
weighs against a finding that increased evaluations are 
warranted, and therefore, the veterans claim is denied.  


ORDER

Evaluations in excess of 10 percent disabling are denied for 
degenerative arthritis in the left knee and the right knee.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
